1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DAVID HARSHAW, KY Bar # 86435
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
     Attorneys for Defendant
6    JOHNNY A. REYES

7
                              IN THE UNITED STATES DISTRICT COURT
8
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                    Case No. 6:18-PO-00298-JDP
11
                     Plaintiff,                   UNOPPOSED MOTION AND ORDER TO
12                                                VACATE REVIEW HEARING AND
             v.                                   TERMINATE PROBATION
13
      JOHNNY A. REYES,
14
                     Defendant.
15
16
            Comes Defendant, Johnny Reyes, by counsel David Harshaw, and hereby requests that
17
     the review hearing in this case be vacated and that the defendant’s probation be terminated early.
18
            Defendant makes this request for the following reasons:
19
            On December 4, 2018, Defendant pled guilty to driving on a suspended license and
20
     having an open container while driving. The Court sentenced Defendant in accord with the
21
     agreement of the parties: (1) twelve months of unsupervised probation; (2) obey all laws and
22
     advise the Court and Government Officer within seven days of being cited or arrested for any
23
     alleged violation of law; and (3) pay a $ 670.00 fine, a $60.00 processing fee and a $ 20.00
24
     special assessment. A review hearing is currently set for November 5, 2019. Probation is set to
25
     terminate on December 4, 2019.
26
            As of this date, Defendant has paid the entire amount of his fine, his processing fee, and
27
     his special assessment. He has no new law violations. Accordingly, Defendant requests that his
28
                                                    -1-
1    November 5, 2019 review hearing be vacated. He also requests that his probation be terminated
2    early. The United States, through Legal Officer Susan St. Vincent, does not oppose this motion.
3
4    DATED: October 29, 2019                     Respectfully submitted,
5
                                                 HEATHER E. WILLIAMS
6                                                Federal Defender

7                                                /s/ David Harshaw
                                                 DAVID HARSHAW
8
                                                 Assistant Federal Defender
9
                                                 Attorneys for Johnny A. Reyes
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
                                                  ORDER
1
2             The court orders that the review hearing set for November 5, 2019 in Case No. 6:18-po-
3    00298 be vacated. Further, the defendant’s probationary period is terminated.
4
5    IT IS SO ORDERED.

6
     Dated:      October 29, 2019
7
                                                       UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -3-
